Allowable Subject Matter
Claims 1, 3-6, 8-14, and 19-22 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on 09/21/2021.

All text that is struck through is to be deleted and all text that is underlined is to be added. The application has been amended as follows: 
Claim 21 is amended to recite: 
A thermal pack comprising: 
a pouch containing a thermal source, the pouch having four sides defining a rectangular shape;
a bendable and deformable support disposed within the pouch, the support having two or more wires helically twisted together, the support being configured such that the pouch is deformed into a shape matching a contour of a body part and the pouch is maintained in the shape while applied to the body part by the support; and 
a first plurality of connectors arranged on at least one side of the four sides of the rectangular shape of the pouch, the first plurality of connectors being configured to detachably attach to one or more of a second plurality of connecters arranged on an other pouch
three or more of the four sides of the rectangular shape.
Claim 22 is amended to recite: 
The thermal pack according to claim 21 a second plurality of connecters arranged on at least one side of the other pouch, wherein the pouch and the other pouch are connected along the at least the one side of the pouch and the at least one side of the other pouch.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim language regarding wherein the support comprises one or more deformable elongated members extending on three or more of the four sides of the rectangular shape traverses the rejections made using the prior art on record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794